DETAILED ACTION

This office action is a response to the application filed on 5/17/2021, which claims priority from provisional application 63/027,248 filed on 5/19/2020. Claims 1-30 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation – 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Following limitations of Claim 29:
-means for receiving, via a first carrier…
-means for determining that a temperature of one or more…
-means for transmitting, using resources indicated by…
-means for monitoring for at least a second uplink grant…
Are being treated in accordance with 35 U.S.C. 112(f) because they use a generic placeholder “means for” coupled with functional language “receiving, determining, transmitting, monitoring” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitations invoke 35 U.S.C. 112(f), claim 29 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: Specification paragraphs 0096-0133; 169-171. Figures 5-8.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), applicant may amend the claims so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9-11, 14-16, 19-21 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kocagoez (US 2016/0239057; provided in Applicant’s IDS dated 10/5/2021) in view of Ehsan et al. (US 2011/0296064; provided in Applicant’s IDS dated 10/5/2021, hereinafter Ehsan).

Regarding claim 1, Kocagoez discloses a method for wireless communications at a user equipment (UE), comprising: receiving, via a first carrier associated with a first radio access technology, at least a first uplink grant from a base station [UE may request UL transmission resources. The eNB may provide UL grant (Kocagoez paragraph 0127). Kocagoez Figure 1 discloses a radio communication system in accordance with LTE/LTE-A technology (Kocagoez paragraph 0037)]; and
Transmitting, using resources indicated by at least the first uplink grant, an uplink message based at least in part on a temperature of one or more components of the UE satisfying a threshold, the uplink message including a transport block indicating data, a buffer status report associated with the data, one or more padding bytes different from the data, or any combination thereof [The UE can send UL data as allowed by the UL grant (i.e. transmitting uplink using resources indicated by the uplink grant). In temperature restrictive scenarios, the UL data transmission may be reduced (Kocagoez paragraph 0127). The UE may send padding bits and/or send modified buffer status report (BSR) (i.e. uplink message including BSR/padding bytes) (Kocagoez paragraphs 0129 and 0130)].
Although Kocagoez discloses regarding reducing UL data transmission based on temperature restrictive scenarios, Kocagoez does not expressly disclose regarding transmitting an uplink message based at least in part on a temperature of one or more components of the UE satisfying a threshold.
However, in the same or similar field of invention, Ehsan discloses a method to control uplink data (Ehsan Figure 5). When temperature exceeds a certain threshold (e.g. power amplifiers being main source of overheating), a mobile device may reduce data rate (Ehsan paragraph 0051). Based on operating temperature of at least one component in the UE, the target flow rate is calculated and a new BSR is computed and transmitted (see Ehsan paragraph 0059).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kocagoez and Ehsan to have the feature of transmitting an uplink message based at least in part on a temperature of one or more components of the UE satisfying a threshold. The suggestion/motivation would have been to provide an efficient way of reducing uplink data in case of overheating (Ehsan paragraph 0053).

Regarding claim 2, Kocagoez and Ehsan disclose the method of claim 1. Kocagoez and Ehsan further disclose regarding monitoring for at least a second uplink grant from the base station during a first time period based at least in part on transmitting the uplink message [Ehsan Figure 7 discloses an example where each TTI (time period) is shown with size of a buffer and value of uplink grant in the period. Based on uplink grant (e.g. 5 bytes in period 702), the buffer is adjusted. The UE may transmit a BSR based on this calculated buffer size (Ehsan Figure 7, paragraphs 0072-0073). This also indicates monitoring for a second uplink grant based on transmitting the uplink message]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 3, Kocagoez and Ehsan disclose the method of claim 2. Kocagoez and Ehsan further disclose regarding receiving, from the base station, at least the second uplink grant during the first time period based at least in part on the monitoring; transmitting, using resources indicated by at least the second uplink grant, a second uplink message in response to receiving at least the second uplink grant, the second uplink message comprising a second transport block indicating the buffer status report associated with the data and a plurality of padding bytes different from the data; and monitoring for at least a third uplink grant from the base station during a second time period based at least in part on transmitting the second uplink message [Ehsan Figure 7 discloses an example where each TTI (time period) is shown with size of a buffer and value of uplink grant in the period. Based on uplink grant (e.g. 5 bytes in period 702), the buffer is adjusted in each time period. The UE may transmit a BSR based on this calculated buffer size (Ehsan Figure 7, paragraphs 0072-0073). This also indicates monitoring for a second/third uplink grant based on transmitting the uplink message and transmitting uplink message/adjusted BSR in response to receiving the grant in each time period]. In addition, the same motivation is used as the rejection of claim 2.

Regarding claim 9, Kocagoez and Ehsan disclose the method of claim 1. Kocagoez and Ehsan further disclose regarding transmitting signaling to the base station based at least in part on the temperature of the one or more components of the UE satisfying the threshold [Kocagoez discloses that the UE may measure channel conditions on selective carriers and provide measurement reports in case of thermal critical scenarios (Kocagoez paragraphs 0154, 0158)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 10, Kocagoez and Ehsan disclose the method of claim 9. Kocagoez and Ehsan further disclose wherein the signaling indicates a measurement associated with the first radio access technology, further comprising: communicating with the base station via a second radio access technology different from the first radio access technology based at least in part on transmitting the signaling [Kocagoez discloses that the UE may measure channel conditions on selective carriers and provide measurement reports in case of thermal critical scenarios (Kocagoez paragraphs 0154, 0158). The UE may limit its own radio access capabilities and throttling may include limited to 3G/4G legacy operation or dropping to 2G RAT (i.e. communicating via a second RAT different from first RAT) (Kocagoez paragraphs 0158-0161 and Tables 12 and 13)]. In addition, the same motivation is used as the rejection of claim 9. 

Regarding claim 11, Kocagoez and Ehsan disclose the method of claim 9. Kocagoez and Ehsan further disclose wherein the signaling comprises a detach request for the first radio access technology or an indication of a secondary cell group failure, further comprising: operating in an idle mode based at least in part on transmitting the signaling [Kocagoez discloses that in some cases a UE detach may be sent, which also indicates operating in an idle mode (Kocagoez paragraph 0162)]. In addition, the same motivation is used as the rejection of claim 9.

Regarding claim 14, Kocagoez and Ehsan disclose the method of claim 1. Kocagoez and Ehsan further disclose wherein the data comprises application data of the UE, further comprising: identifying a first value of the buffer status report based at least in part on an amount of the application data, wherein the buffer status report indicates a second value different from the first value based at least in part on the temperature of the one or more components of the UE satisfying the threshold [Kocagoez discloses that the BSR indicates to the network the amount of data to be transmitted. Reducing data rate (based on temperature restrictive scenarios) can be accomplished by a lower BSR, e.g. decreasing buffer size used for BSR (Kocagoez paragraph 0130). Thus, the BSR indicates a second value different from the first. Ehsan also discloses that based on operating temperature of at least one component in the UE, the target flow rate is calculated and a new BSR is computed and transmitted (see Ehsan paragraph 0059)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 15, Kocagoez and Ehsan disclose the method of claim 1. Kocagoez and Ehsan further disclose regarding operating in a first mode prior to receiving at least the first uplink grant; and operating in a second mode based at least in part on the temperature of the one or more components of the UE satisfying the threshold, the second mode comprising one or more cooling period states [Ehsan discloses that flow control may have initial state of OFF or 0 (i.e. first mode) and can also have state 1 when flow control is triggered based on temperature monitoring (Ehsan paragraphs 0064-0065). Ehsan Figure 7 discloses an example with transmit period and cool down period]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 16, Kocagoez and Ehsan disclose the method of claim 15. Kocagoez and Ehsan further disclose wherein operating in the second mode comprises: refraining from transmitting first data to the base station in accordance with the second mode, the first data comprising at least a portion of application data; and communicating second data with the base station in accordance with the second mode, the second data comprising control information, data associated with a higher priority than the first data, or a combination thereof [[Ehsan discloses that during cool down period, the UE sends BSR with zero value and pads remainder of the grant and does not send any application data (Ehsan paragraph 0072). Sending BSR with zero value also indicates the second data comprising control information]. In addition, the same motivation is used as the rejection of claim 15. 

Regarding claim 19, Kocagoez discloses an apparatus for wireless communications at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to [Kocagoez Figure 4 discloses an electronic device (e.g. UE) which includes components such as a processing unit, memory, etc. (Kocagoez Figure 4, paragraphs 0071-0085)]: receive, via a first carrier associated with a first radio access technology, at least a first uplink grant from a base station [UE may request UL transmission resources. The eNB may provide UL grant (Kocagoez paragraph 0127). Kocagoez Figure 1 discloses a radio communication system in accordance with LTE/LTE-A technology (Kocagoez paragraph 0037)]; and
Transmit, using resources indicated by at least the first uplink grant, an uplink message based at least in part on a temperature of one or more components of the UE satisfying a threshold, the uplink message including a transport block indicating data, a buffer status report associated with the data, one or more padding bytes different from the data, or any combination thereof [The UE can send UL data as allowed by the UL grant (i.e. transmitting uplink using resources indicated by the uplink grant). In temperature restrictive scenarios, the UL data transmission may be reduced (Kocagoez paragraph 0127). The UE may send padding bits and/or send modified buffer status report (BSR) (i.e. uplink message including BSR/padding bytes) (Kocagoez paragraphs 0129 and 0130)].
Although Kocagoez discloses regarding reducing UL data transmission based on temperature restrictive scenarios, Kocagoez does not expressly disclose regarding transmitting an uplink message based at least in part on a temperature of one or more components of the UE satisfying a threshold.
However, in the same or similar field of invention, Ehsan discloses a method to control uplink data (Ehsan Figure 5). When temperature exceeds a certain threshold (e.g. power amplifiers being main source of overheating), a mobile device may reduce data rate (Ehsan paragraph 0051). Based on operating temperature of at least one component in the UE, the target flow rate is calculated and a new BSR is computed and transmitted (see Ehsan paragraph 0059).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kocagoez and Ehsan to have the feature of transmitting an uplink message based at least in part on a temperature of one or more components of the UE satisfying a threshold. The suggestion/motivation would have been to provide an efficient way of reducing uplink data in case of overheating (Ehsan paragraph 0053).

Regarding claim 20, Kocagoez and Ehsan disclose the apparatus of claim 19. Kocagoez and Ehsan further disclose wherein the instructions are further executable by the processor to cause the apparatus to: monitor for at least a second uplink grant from the base station during a first time period based at least in part on transmitting the uplink message [Ehsan Figure 7 discloses an example where each TTI (time period) is shown with size of a buffer and value of uplink grant in the period. Based on uplink grant (e.g. 5 bytes in period 702), the buffer is adjusted. The UE may transmit a BSR based on this calculated buffer size (Ehsan Figure 7, paragraphs 0072-0073). This also indicates monitoring for a second uplink grant based on transmitting the uplink message]. In addition, the same motivation is used as the rejection of claim 19. 

Regarding claim 21, Kocagoez and Ehsan disclose the apparatus of claim 20. Kocagoez and Ehsan further disclose wherein the instructions are further executable by the processor to cause the apparatus to: receive, from the base station, at least the second uplink grant during the first time period based at least in part on the monitoring; transmit, using resources indicated by at least the second uplink grant, a second uplink message in response to receiving at least the second uplink grant, the second uplink message comprising a second transport block indicating the buffer status report associated with the data and a plurality of padding bytes different from the data; and monitor for at least a third uplink grant from the base station during a second time period based at least in part on transmitting the second uplink message [Ehsan Figure 7 discloses an example where each TTI (time period) is shown with size of a buffer and value of uplink grant in the period. Based on uplink grant (e.g. 5 bytes in period 702), the buffer is adjusted in each time period. The UE may transmit a BSR based on this calculated buffer size (Ehsan Figure 7, paragraphs 0072-0073). This also indicates monitoring for a second/third uplink grant based on transmitting the uplink message and transmitting uplink message/adjusted BSR in response to receiving the grant in each time period]. In addition, the same motivation is used as the rejection of claim 20.

Regarding claim 27, Kocagoez and Ehsan disclose the apparatus of claim 19. Kocagoez and Ehsan further disclose wherein the instructions are further executable by the processor to cause the apparatus to: transmit signaling to the base station based at least in part on the temperature of the one or more components of the UE satisfying the threshold [Kocagoez discloses that the UE may measure channel conditions on selective carriers and provide measurement reports in case of thermal critical scenarios (Kocagoez paragraphs 0154, 0158)]. In addition, the same motivation is used as the rejection of claim 19.

Regarding claim 28, Kocagoez and Ehsan disclose the apparatus of claim 27. Kocagoez and Ehsan further disclose wherein the signaling indicates a measurement associated with the first radio access technology, further comprising communicating with the base station via a second radio access technology different from the first radio access technology based at least in part on transmitting the signaling [Kocagoez discloses that the UE may measure channel conditions on selective carriers and provide measurement reports in case of thermal critical scenarios (Kocagoez paragraphs 0154, 0158). The UE may limit its own radio access capabilities and throttling may include limited to 3G/4G legacy operation or dropping to 2G RAT (i.e. communicating via a second RAT different from first RAT) (Kocagoez paragraphs 0158-0161 and Tables 12 and 13)]. In addition, the same motivation is used as the rejection of claim 27. 

Regarding claim 29, Kocagoez discloses an apparatus for wireless communications at a user equipment (UE), comprising: means for receiving, via a first carrier associated with a first radio access technology, at least a first uplink grant from a base station [Kocagoez Figure 4 discloses an electronic device (e.g. UE) which includes components such as a processing unit, memory, etc. (i.e. means for performing various functions such as receiving, transmitting, determining, etc.)(Kocagoez Figure 4, paragraphs 0071-0085). UE may request UL transmission resources. The eNB may provide UL grant (Kocagoez paragraph 0127). Kocagoez Figure 1 discloses a radio communication system in accordance with LTE/LTE-A technology (Kocagoez paragraph 0037)];
Means for determining that a temperature of one or more components of the UE satisfies a threshold; means for transmitting, using resources indicated by at least the first uplink grant, an uplink message based at least in part on the temperature satisfying the threshold, the uplink message including a transport block indicating data, a buffer status report associated with the data, one or more padding bytes different from the data, or any combination thereof [The UE can send UL data as allowed by the UL grant (i.e. transmitting uplink using resources indicated by the uplink grant). In temperature restrictive scenarios, the UL data transmission may be reduced (Kocagoez paragraph 0127). The UE may send padding bits and/or send modified buffer status report (BSR) (i.e. uplink message including BSR/padding bytes) (Kocagoez paragraphs 0129 and 0130)].
Although Kocagoez discloses regarding reducing UL data transmission based on temperature restrictive scenarios, Kocagoez does not expressly disclose the features of determining that a temperature of one or more components of the UE satisfies a threshold; transmitting, an uplink message based at least in part on the temperature satisfying the threshold; and monitoring for at least a second uplink grant from the base station during a first time period based at least in part on transmitting the uplink message.
However, in the same or similar field of invention, Ehsan discloses a method to control uplink data (Ehsan Figure 5). When temperature exceeds a certain threshold (e.g. power amplifiers being main source of overheating), a mobile device may reduce data rate (Ehsan paragraph 0051). Based on operating temperature of at least one component in the UE, the target flow rate is calculated and a new BSR is computed and transmitted (see Ehsan paragraph 0059). Ehsan Figure 7 discloses an example where each TTI (time period) is shown with size of a buffer and value of uplink grant in the period. Based on uplink grant (e.g. 5 bytes in period 702), the buffer is adjusted. The UE may transmit a BSR based on this calculated buffer size (Ehsan Figure 7, paragraphs 0072-0073). This also indicates monitoring for a second uplink grant based on transmitting the uplink message.
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kocagoez and Ehsan to have the features of determining that a temperature of one or more components of the UE satisfies a threshold; transmitting, an uplink message based at least in part on the temperature satisfying the threshold; and monitoring for at least a second uplink grant from the base station during a first time period based at least in part on transmitting the uplink message. The suggestion/motivation would have been to provide an efficient way of reducing uplink data in case of overheating (Ehsan paragraph 0053).

Regarding claim 30, Kocagoez discloses a non-transitory computer-readable medium storing code for wireless communications at a user equipment (UE), the code comprising instructions executable by a processor to [Kocagoez Figure 4 discloses an electronic device (e.g. UE) which includes components such as a processing unit, memory, etc. (Kocagoez Figure 4, paragraphs 0071-0085). The functions/algorithms performed by the UE are usually implemented using software/firmware]: receive, via a first carrier associated with a first radio access technology, at least a first uplink grant from a base station [UE may request UL transmission resources. The eNB may provide UL grant (Kocagoez paragraph 0127). Kocagoez Figure 1 discloses a radio communication system in accordance with LTE/LTE-A technology (Kocagoez paragraph 0037)];
Determine that a temperature of one or more components of the UE satisfies a threshold; transmit, using resources indicated by at least the first uplink grant, an uplink message based at least in part on the temperature satisfying the threshold, the uplink message including a transport block indicating data, a buffer status report associated with the data, one or more padding bytes different from the data, or any combination thereof [The UE can send UL data as allowed by the UL grant (i.e. transmitting uplink using resources indicated by the uplink grant). In temperature restrictive scenarios, the UL data transmission may be reduced (Kocagoez paragraph 0127). The UE may send padding bits and/or send modified buffer status report (BSR) (i.e. uplink message including BSR/padding bytes) (Kocagoez paragraphs 0129 and 0130)].
Although Kocagoez discloses regarding reducing UL data transmission based on temperature restrictive scenarios, Kocagoez does not expressly disclose the features of determining that a temperature of one or more components of the UE satisfies a threshold; transmitting, an uplink message based at least in part on the temperature satisfying the threshold; and monitoring for at least a second uplink grant from the base station during a first time period based at least in part on transmitting the uplink message.
However, in the same or similar field of invention, Ehsan discloses a method to control uplink data (Ehsan Figure 5). When temperature exceeds a certain threshold (e.g. power amplifiers being main source of overheating), a mobile device may reduce data rate (Ehsan paragraph 0051). Based on operating temperature of at least one component in the UE, the target flow rate is calculated and a new BSR is computed and transmitted (see Ehsan paragraph 0059). Ehsan Figure 7 discloses an example where each TTI (time period) is shown with size of a buffer and value of uplink grant in the period. Based on uplink grant (e.g. 5 bytes in period 702), the buffer is adjusted. The UE may transmit a BSR based on this calculated buffer size (Ehsan Figure 7, paragraphs 0072-0073). This also indicates monitoring for a second uplink grant based on transmitting the uplink message.
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kocagoez and Ehsan to have the features of determining that a temperature of one or more components of the UE satisfies a threshold; transmitting, an uplink message based at least in part on the temperature satisfying the threshold; and monitoring for at least a second uplink grant from the base station during a first time period based at least in part on transmitting the uplink message. The suggestion/motivation would have been to provide an efficient way of reducing uplink data in case of overheating (Ehsan paragraph 0053).


Allowable Subject Matter

Claims 4-8, 12-13, 17-18 and 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4 and 22 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of receiving, from the base station, at least the third uplink grant during the second time period based at least in part on the monitoring; and refraining, during a third time period, from transmitting a third uplink message in response to receiving at least the third uplink grant.
Claims 5 and 23 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of receiving, from the base station, at least the second uplink grant during the first time period based at least in part on the monitoring; and refraining, during a second time period, from transmitting a second uplink message in response to receiving at least the second uplink grant.
Claims 6 and 24 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of identifying a configuration for transmitting one or more reference signals in response to the first uplink grant, the configuration indicating a first power for transmitting the one or more reference signals; and transmitting the one or more reference signals using a second power based at least in part on the temperature of the one or more components satisfying the threshold; in combination with all other limitations in the base claim and any intervening claims. 
Claim 12 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of wherein the UE is operating in a standalone mode and the signaling comprises the detach request; in combination with all other limitations in the base claim and any intervening claims.
Claim 13 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of wherein the UE is operating in a non-standalone mode and the signaling comprises the indication of the secondary cell group failure; in combination with all other limitations in the base claim and any intervening claims.
Claim 17 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of operating in the first mode upon expiration of a first time period based at least in part on failing to receive at least a second uplink grant from the base station; in combination with all other limitations in the base claim and any intervening claims.
Claim 18 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of determining that the temperature of the one or more components satisfies a second threshold; and operating in the first mode based at least in part on the temperature satisfying the second threshold; in combination with all other limitations in the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414